In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 17-3448
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                v.

MAURICE A. WITHERS,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
                  Western District of Wisconsin.
         No. 3:16-cr-00005 — William M. Conley, Judge.
                    ____________________

    ARGUED SEPTEMBER 6, 2019 — DECIDED MAY 28, 2020
                ____________________

   Before EASTERBROOK, KANNE, and BRENNAN, Circuit
Judges.
    BRENNAN, Circuit Judge. Maurice Withers made a living
traﬃcking women and girls for sex. After months of abuse,
numerous victims were identiﬁed by law enforcement. With-
ers was arrested and charged with nine counts of sex traﬃck-
ing.
2                                                             No. 17-3448

    As the case proceeded to trial, the government proposed
jury instructions on four of those counts that would have al-
lowed Withers to be found guilty if he either knew or reck-
lessly disregarded that force, threats of force, or coercion
would be used to cause the women to engage in commercial
sex acts. The “recklessly disregarded” mens rea element was
absent, however, from the superseding indictment against
Withers. The district court ruled, and the parties agreed, that
the jury instructions would not include that phrase. Yet at trial
the court’s instructions included this phrase, and neither the
court nor the parties recognized the error. A jury found
Withers guilty on all counts.
   On appeal Withers challenges the four convictions that in-
cluded the inaccurate instructions, arguing the jury was im-
properly allowed to consider a lesser mental state. While we
agree those instructions were plainly wrong, we conclude that
the error did not aﬀect Withers’ substantial rights or other-
wise prejudice his trial, so we aﬃrm.
                              I. Background1
    From February to August 2015, Withers recruited women
and girls to prostitute and advertised their services on web-
sites such as Backpage.com, Craigslist.com, and other online
dating platforms. Withers transported the women and girls to
various Wisconsin cities, as well as to Iowa and Nevada,
where he forced, threatened, and coerced them to engage in
sex acts for money that he would keep.




    1 We draw the facts and quotations in this section from the trial record.

Where relevant, we present summaries of each woman’s testimony.
No. 17-3448                                                               3

   Seven women testiﬁed at trial to being sexually exploited
by Withers: Tiﬀany Campbell, Samantha Young, Lindsay
Sardeson, Z.K., J.K., 2 Cassandra Dillman, and Rebekah Mast.
We review relevant facts from their testimonies to inform our
evaluation of Withers’ appeal.
    A. Tiﬀany Campbell (Counts 1 and 3)
    In February 2015, Campbell, a 32-year-old single mother,
was working as a bartender and a dancer and living in a hotel
in the Wisconsin Dells with her four children. She became ac-
quainted with Withers on Facebook and soon divulged “eve-
rything” about her life and current situation to him. They met
in person and started a romantic relationship.
    A month later, when Campbell became distraught about
her worsening ﬁnancial situation, Withers suggested she post
an advertisement on Backpage.com to earn extra money per-
forming massages. She explained to Withers she did not want
to have sex for money. Despite Campbell’s hesitancy, Withers
advertised her on Backpage. Soon Campbell was performing
sex acts for money.
   By March, Withers was regularly posting Backpage ads for
Campbell’s services. He paid for the ads, set the prices for her
services, planned dates, drove her to dates, waited in the car
during her dates, instructed her to get the money upfront, and
pressured her to “upsell.” Withers took all the money she
made, even though their original agreement envisioned a



    2 Minors Z.K. and J.K. are not part of this appeal, although they testi-
fied against Withers at trial.
4                                                            No. 17-3448

60/40 split in her favor. Under Withers’ direction and control,
Campbell was doing dates every day, often more than once.
    With Withers controlling Campbell’s money, her bills
were overdue, her phone service was shut oﬀ, and her car was
repossessed. She was allowed access to a phone only when
Withers permitted. Both Campbell and Withers abused a va-
riety of illicit drugs, which Withers purchased and supplied.
   Withers also recruited Z.K., a minor who started doing
dates for Withers, sometimes in conjunction with Campbell.
In late April, Withers drove Campbell, Z.K., and a third
woman, Sardeson, from Madison, Wisconsin to Las Vegas,
Nevada. 3 Withers arranged dates for the women along the
way. In Las Vegas, they stayed in hotel rooms that Withers
rented, and the women performed dates Withers arranged for
them on Backpage. Withers controlled their access to phones,
money, and food. Campbell testiﬁed she felt she could not
leave because she had no money and no transportation.
   Withers had become more physically aggressive, often
cornering Campbell so she could not move and yelling at her
“nose to nose,” spitting in her face. When Withers discovered
Campbell had been communicating with her children’s fa-
ther, he became angry. He broke down the door to a bathroom
where Campbell was hiding, screamed at her, threw her
against the wall, and almost hit her before Z.K. intervened.


    3Neither Campbell nor Z.K. had met Sardeson before, but Campbell
understood Withers intended to traffic all three of them. Sardeson testified
she did not know Withers was a pimp and did not anticipate her agree-
ment to meet him in person would result in her being sex trafficked by
him.
No. 17-3448                                                  5

On another night, after Campbell’s plan to escape Las Vegas
with Z.K. failed, Withers grabbed Campbell by the throat,
threw her on the hotel bed, kicked her in the ribs, choked her,
spit on her, punched her in the head, pulled her hair, and told
her not to move. According to Z.K., Withers told her he beat
Campbell because they had tried to leave. During their time
in Las Vegas, Campbell also witnessed Withers smack Z.K.
across the face in public.
    After returning to Wisconsin, Campbell stayed with
Withers and continued to do dates for him because she felt
“broken” and “pretty much numb” by then. Withers recruited
another woman, Young, and instructed her to arrange dates
for Campbell on Backpage. One evening, Withers drove them
both to Dubuque, Iowa so Campbell could do dates there.
Campbell told Withers she no longer wanted to do dates and
was asking to go home. The two began to ﬁght in the car.
Withers punched Campbell in the head, pulled her hair, and
threw a CD case at her face.
    After that incident, Withers told Young he believed Camp-
bell was going to try to escape to avoid going on more dates.
When Campbell ran out of their hotel room barefoot just be-
fore a scheduled date, Withers instructed Young not to let
Campbell get away. Crying and clearly upset, Campbell ran
to a nearby restaurant and asked to use the phone. Campbell
called her aunt, who came to pick her up.
   B. Samantha Young (Count 4)
   Young met Withers in 2006 when she was 18 years old, and
they lived together for a short time. In August 2015, the two
reconnected, exchanged phone numbers, and began seeing
each other again. While the relationship was “friendly,” and
6                                                 No. 17-3448

even sexual, Young did not consider it an intimate, dating re-
lationship. Young was eight months pregnant at the time and
had just gotten out of a relationship with a controlling and
physically abusive boyfriend.
   While together at a friend’s house, Withers grabbed
Young’s face because he thought she was “too friendly” with
another guest. This scared her. Her fear grew as she witnessed
Withers force Campbell to perform sex acts despite
Campbell’s repeated refusals. Young heard Campbell repeat-
edly tell Withers she did not want to do dates, and Young
watched Withers grab Campbell and hit her in the face, bruis-
ing her chin almost immediately.
   Soon after, Withers posted a Backpage ad for Young.
Withers told her she needed to do a date to make money for
him, but he assured her it would involve only a massage. Ac-
cording to Young, she did not want to go but complied be-
cause she had observed Withers’ abuse of Campbell and did
not want him to abuse her during her pregnancy. In one night,
Withers arranged three dates for Young on Backpage, two of
which involved sex acts. During the third date, Young could
not complete the sex act because she felt nauseated and threw
up three times. The customer gave her the money anyway,
which Withers demanded from her.
    C. Lindsey Sardeson (Count 9)
   Sardeson met Withers at a party, and by March 2015 the
two were communicating over Facebook. During this time,
Sardeson was on probation in Columbia County, Wisconsin
and not allowed to leave the county without permission from
her probation oﬃcer.
No. 17-3448                                                7

    In April, Sardeson and Withers arranged to meet in person
to go to the Wisconsin Dells. When Withers came to pick her
up, Sardeson was surprised to see Campbell—whom she had
never met—in the car. Sardeson had assumed she and
Withers were going to be alone.
    Withers drove the three of them to Madison, despite
Sardeson telling him she could not leave the county per her
probation order. In Madison, they made several stops to col-
lect belongings, including a gun Sardeson saw Withers place
in a gym bag. They also picked up Z.K. When Sardeson re-
peated that she wanted to go home, Withers told her he would
drop her oﬀ but that she should not be “argumentative” and
just listen to him.
   Sardeson soon realized they were in Dubuque, Iowa. She
pleaded with Withers to turn around as she was already in
violation of her probation. Withers refused. He informed her
they were going to Denver, Colorado to purchase legal mari-
juana. Sardeson felt she could either get out of the car and
fend for herself or ride with them to Denver. Assuming
Withers would eventually take her back to Wisconsin, she
stayed in the car.
   Sardeson was upset when Withers revealed they would be
continuing to Las Vegas, and she became alarmed when he
began posting Backpage ads for her to perform sex acts for
money along the way. Before leaving Denver, Withers set up
a date for Sardeson, Campbell, and Z.K. with one customer.
When they told Withers the customer did not pay them for
the date, Sardeson saw Withers slap Campbell and rummage
through their things looking for cash he believed they were
hiding from him.
8                                                          No. 17-3448

   Despite Sardeson’s protests, they continued to Las Vegas
where Withers arranged multiple dates for each of them.
Withers dropped them oﬀ several times in an area known as
“The Blade,” which Sardeson described as very dangerous.
Withers took the money the women earned and controlled
their access to phones and food. When Sardeson became “ar-
gumentative,” Withers withheld food from her entirely.
Sardeson testiﬁed that sometimes she had to beg him for
food.4 While in Las Vegas, Withers took Sardeson to his car
alone. He told her to perform a sex act for him, and he slapped
her when she told him she did not want to do it. Sardeson
complied, explaining later she did so out of fear.
    D. Cassandra Dillman and Rebekah Mast (Rule 404(b))
   In addition to the women and girls discussed above, two
other women, Cassandra Dillman and Rebekah Mast, were
previously part of Withers’ activities. The court permitted
them to testify to show “other acts” evidence under Federal
Rule of Evidence 404(b)(2) on the question of Withers’ intent.
   Dillman met Withers when she was 20 or 21 years old. He
encouraged her to start doing massages to make money. For
four or ﬁve months, Withers posted advertisements for her
services online and arranged for her to conduct massages at
her parents’ house. Withers pressured her to upsell from mas-
sages to sex acts. When Dillman told Withers she no longer
wanted do dates for him, he became physically aggressive—
showing up at the house where she was staying, pounding on
the doors and windows, and yelling for her to come outside.

    4 Sardeson is hypoglycemic and experiences low blood sugar when
unable to eat for extended periods. She testified Withers knew of her con-
dition when he denied her food.
No. 17-3448                                                       9

He called her repeatedly and threatened to tell her parents she
had been performing sex acts for money. It was Dillman who
ultimately reported Withers to the police.
    Withers also advertised Mast’s massages online. At least
one of the massages Mast did for Withers also included a sex
act. Mast refused to give Withers all the money she earned, so
Withers “ditched her” at the hotel where the date had oc-
curred because “that [is] not how his operation works.”
   E. Pretrial and Trial Proceedings
    Withers was charged with nine counts of sex traﬃcking.
Counts 1, 4, and 9 of a superseding indictment alleged he re-
cruited, enticed, harbored, and transported Campbell, Young,
and Sardeson across state lines while knowing that force,
threats of force, coercion, or any combination of such means
would be used to cause them to engage in commercial sex acts
in violation of 18 U.S.C. §§ 1591(a)(1) and (b)(1). Count 3
charged Withers with attempted sex traﬃcking of Campbell
in violation of 18 U.S.C. § 1594(a).
    At a pretrial conference, the government submitted its pro-
posed jury instructions. For the second element of Counts 1,
3, 4, and 9, the proposed instruction read: the “defendant ei-
ther knew, or recklessly disregarded the fact that force, or threats
of force, or coercion … would be used to cause [the victim] to
engage in a commercial sex act.” (emphasis supplied). The su-
perseding indictment did not contain the “recklessly disre-
garded” language.
    During the ﬁnal pretrial conference, the court and the par-
ties agreed that only the knowledge mens rea element should
be included in the jury instructions for Counts 1, 3, 4, and 9,
consistent with the charged language in the superseding
10                                                          No. 17-3448

indictment. 5 But six weeks later at the trial, the phrase “reck-
lessly disregarded” was included in the jury instructions for
each of those four counts.
    Without the court or either party noticing this error, the
case went to a jury trial that lasted four days. The government
called 21 witnesses, including the seven women and girls de-
scribed above. The defense did not call any witnesses, and
Withers did not testify.
   After the close of evidence, the court provided post-trial
jury instructions on the law. 6 The instructions detailed each


     5
     At the final pretrial conference, the court and counsel had the fol-
lowing colloquy:
    THE COURT: The next one is interesting, because the government wants
the court to add recklessly disregard to [Counts] 1, 3, 4, and 9. It’s not
charged. It’s not in the indictment; that’s why I didn’t include it….
     [THE GOVERNMENT]: Well, then we don’t have it included.
    THE COURT: That’s the court’s view. But whether it should have been
included and what the grand jury returned is irrelevant now because they
didn’t. And it’s a lesser element than knowing, so we can’t add it.
     [THE GOVERNMENT]: Understood. That was my mistake.
   THE COURT: … So that’s not going to happen. [Defense counsel], are
you tracking?
     [DEFENSE COUNSEL]: Yes, I am.
(Final Pretrial Conf., March 16, 2017, ECF 206 at 26–27.)
     6The court read the instructions aloud and projected them onto a
screen for the jury to read along. Each juror was provided a copy of these
same instructions to take to the jury room to consult during deliberations.
The instructions—including definitions—that the court read to the jury
were identical to the instructions projected on the screen and printed as
copies.
No. 17-3448                                                     11

count as charged in the superseding indictment. For Counts
1, 3, 4, and 9, the charged language did not include “recklessly
disregarded,” nor did the court recite that phrase in this part
of its instruction. But when explaining the elements of each
count, the court instructed the jury that the government had
the burden to prove “[t]he defendant either knew or reck-
lessly disregarded the fact that force, or threats of force, or co-
ercion or any combination of these would be used to cause
[the victims] to engage in a commercial sex act.” (Jury Trial
Trans., Afternoon Day 4, ECF 163 at 19, 21.) The court then
read the deﬁnition of “recklessly disregards” as it appears in
this court’s pattern jury instructions:
        [A] person recklessly disregards a fact when he
        is aware of, but consciously or carelessly ig-
        nores, facts and circumstances that would re-
        veal the fact that force, or threats of force, … or
        coercion would be used to cause another to en-
        gage in a commercial sex act.
(Id. at 29.)
    During the government’s closing argument, the prosecu-
tor repeated the criminal elements appearing in the court’s
post-trial jury instructions, including the “recklessly disre-
garded” mens rea element for Counts 1, 3, 4, and 9. The prose-
cutor made no further mention of it in her closing or rebuttal.
Withers’ attorney did not object to the inclusion of “recklessly
disregarded” in the court’s instructions for Counts 1, 3, 4, and
9, or the deﬁnition of that phrase given by the court. In his
closing argument, defense counsel did not reference the
“recklessly disregarded” element at all. After deliberations,
the jury returned a verdict ﬁnding Withers guilty on all nine
counts. The court sentenced Withers to 18 years in prison.
12                                                 No. 17-3448

    Withers appeals his convictions for Counts 1, 3, 4, and 9
relating to Campbell, Young, and Sardeson. For the ﬁrst time
on appeal, Withers points out the error in allowing the jury to
consider the “recklessly disregarded” mens rea element.
Withers argues the district court constructively amended the
superseding indictment when it included the “recklessly dis-
regarded” element in its written and oral instructions to the
jury for the four counts, and again when it deﬁned the phrase
“recklessly disregards” for the jury aloud and in writing.
    Withers claims the prosecutor compounded the court’s er-
rors when she repeated the “recklessly disregarded” standard
in her closing argument. To Withers, the prejudicial eﬀect of
these errors seriously aﬀected the fairness, integrity, and pub-
lic reputation of his case. Absent these errors, Withers claims
it was reasonably probable the jury would have found him
not guilty on those four counts.
    The government responds that any error in including or
deﬁning the phrase “recklessly disregarded” in the jury in-
structions did not aﬀect the outcome of the trial. According to
the government, the overwhelming evidence at trial showed
Withers had actual knowledge that force, threats of force, and
coercion would be used to cause the women to engage in com-
mercial sex acts.
                          II. Discussion
     A. Standard of Review
    As described above neither the district court nor the par-
ties noticed the erroneous inclusion of the phrase “recklessly
disregarded” in the oral and written jury instructions. Be-
cause the error was not raised in the district court, we must
decide whether Withers has aﬃrmatively waived or merely
No. 17-3448                                                             13

forfeited his challenge. See United States v. Flores, 929 F.3d 443,
450 (7th Cir. 2019) (clarifying that “waiver is a threshold con-
sideration when reviewing for plain error”) (citing United
States v. Olano, 507 U.S. 725, 733 (1993)).7
    “Waiver occurs when a party intentionally relinquishes a
known right and forfeiture arises when a party inadvertently
fails to raise an argument in the district court.” Flores, 929 F.3d
at 447; see also United States v. Heon Seok Lee, 937 F.3d 797, 818
(7th Cir. 2019) (“Waiver requires the intentional relinquish-
ment of a known right, while forfeiture is a mere accidental or
neglectful failure to assert a right.”). This distinction carries
signiﬁcant consequences. “[W]aiver precludes appellate re-
view altogether, while forfeited rights may be vindicated on
appeal through plain-error review.” Heon Seok Lee, 937 F.3d at
818; see also Flores, 929 F.3d at 447 (“We review forfeited argu-
ments for plain error, whereas waiver extinguishes error and
precludes appellate review.”).
    The “ﬁrst step” in determining if plain-error review ap-
plies “is to ask whether the defendant intentionally relin-
quished the challenge [he] now presents.” Flores, 929 F.3d at
445; see also Heon Seok Lee, 937 F.3d at 819 (defendant’s “re-
peated decisions” not to pursue an argument during district
court proceedings despite multiple opportunities “evinced a
tactical choice”); United States v. Hathaway, 882 F.3d 638, 641
(7th Cir. 2018) (we assess whether the defendant “chose, as a
matter of strategy, not to present the argument” at trial).
While criminal defendants especially “must make informed


    7Before this court decided Flores, the panel invoked Circuit Rule 40(e)
and circulated the opinion to all judges in active service, and no judge
voted to hear the case en banc. See 929 F.3d at 450 n.1.
14                                                   No. 17-3448

and intentional decisions when waiving their rights,” Flores,
929 F.3d at 447, there is no “rigid rule” in assessing whether a
defendant has waived a challenge to jury instructions. Id. at
148. Evidence that the defendant made a “knowing and inten-
tional” choice not to challenge the issue at trial provides suf-
ﬁcient ground to ﬁnd waiver “because it reﬂects an inten-
tional decision on the defendant’s part.” Id. When that is the
case, the defendant is precluded from pursuing the challenge
on appeal. See, e.g., Heon Seok Lee, 937 F.3d at 819.
    Nothing in the record shows that Withers or his counsel
strategically decided not to object to the incorrect jury instruc-
tions. Both parties agree the phrase “recklessly disregarded”
should not have been included in the instructions, and both
acknowledge their own failure to notice that the phrase had
been included. While opportunities existed before and during
trial for Withers to notice and object to the error, nothing
points to Withers or his attorney tactically choosing not to ob-
ject or to otherwise “squirrel away objections” for appeal.
United States v. Kuipers, 49 F.3d 1254, 1258 (7th Cir. 1995); cf.
Heon Seok Lee, 937 F.3d at 819 (defendant waived argument by
“strategically choosing to forgo his challenge”). Instead, as
the parties admit, no one was aware of the error. The parties
describe their collective failure to recognize the error as a
“mistake.” As the prosecutor explained to this court at oral
argument, if she knew the instructions were ﬂawed, she
would have raised the issue in the district court. Because
Withers did not strategically forgo his challenge to the jury
instructions, he forfeited, rather than waived, those objec-
tions. So we review for plain error.
   Federal Rule of Criminal Procedure 52(b) provides that
“[a] plain error that aﬀects substantial rights may be
No. 17-3448                                                      15

considered even though it was not brought to the [district]
court’s attention.” See Rosales-Mireles v. United States, 138 S. Ct.
1897, 1904 (2018). This rule “is permissive, not mandatory.”
Olano, 507 U.S. at 735. Three conditions must exist before an
appellate court may exercise its discretion to correct the error:
(1) “there must be an error that has not been intentionally re-
linquished or abandoned”; (2) “the error must be plain—that
is to say, clear or obvious”; and (3) “the error must have af-
fected the defendant’s substantial rights.” Rosales-Mireles, 138
S. Ct. at 1904 (summarizing Olano). To satisfy the third
condition, the defendant bears the burden of “show[ing] a
reasonable probability that, but for the error, the outcome of
the proceeding would have been diﬀerent.” Id. at 1904–05
(quoting Molina-Martinez v. United States, 136 S. Ct. 1338, 1343
(2016)). If these three conditions have been met, the appellate
court should exercise its discretion to correct the forfeited er-
ror only “if the error seriously aﬀects the fairness, integrity or
public reputation of judicial proceedings.” Id. at 1905 (de-
scribing “Olano’s fourth prong”).
    We have applied this standard of review to erroneous jury
instructions. See United States v. Freed, 921 F.3d 716, 720 (7th
Cir. 2019) (repeating Olano considerations as four factors de-
fendant must establish to pursue plain-error review and ap-
plying them to pattern jury instruction). These factors create
a “high bar” for the defendant to meet. Freed, 921 F.3d at 720.
As we have noted, “[a] plain error is not just one that is con-
spicuous but one whose correction is necessary to prevent a
miscarriage of justice.” United States v. Groce, 891 F.3d 260, 269
(7th Cir. 2018) (quoting United States v. Kerley, 838 F.2d 932,
937 (7th Cir. 1988)). “[T]he plain error must have aﬀected the
defendant’s substantial rights such that there is a reasonable
probability that but for the error the outcome of the trial
16                                                  No. 17-3448

would have been diﬀerent.” United States v. Carson, 870 F.3d
584, 602 (7th Cir. 2017). So Withers must show the erroneous
jury instructions aﬀected his substantial rights and prejudiced
his trial such that the jury probably would have acquitted him
if the instructions had not contained the “recklessly disre-
garded” standard. See United States v. Murphy, 406 F.3d 857,
861 (7th Cir. 2005) (aﬃrming conviction because defendant
could not show he probably would have been acquitted if the
jury instruction had been accurate).
     B. Jury Instructions
    Withers argues the superseding indictment was construc-
tively amended when the jury was erroneously instructed as
to the state of mind requirement on the challenged four
counts. “Constructive amendment occurs where the trial evi-
dence supports (or the court’s jury instructions charge) an of-
fense not alleged in the indictment.” Heon Seok Lee, 937 F.3d at
806 (citing United States v. Burge, 711 F.3d 803, 813 (7th Cir.
2013)). This complaint originated from the rule that “a court
cannot permit a defendant to be tried on charges that are not
made in the indictment against him.” Id. (citing Stirone v.
United States, 361 U.S. 212, 217 (1960)). For an indictment to be
constructively amended, the jury must receive a “complex of
facts distinctly diﬀerent from those set forth in the charging
instrument,” permitting a diﬀerent crime to be proved at trial.
United States v. Galiﬀa, 734 F.2d 306, 314 (7th Cir. 1984).
   “Two states of mind support sex traﬃcking: knowledge or
reckless disregard.” Groce, 891 F.3d at 268. Title 18 U.S.C.
§ 1591(a) authorizes only those two mens rea elements. Nei-
ther party here disputes that the jury instructions were plainly
wrong as to the state-of-mind requirement on the four chal-
lenged counts. It was error for the jury to be able to consider
No. 17-3448                                                17

the trial evidence at the lesser, presumably easier to satisfy
standard of “recklessly disregarded.”
   Despite this error, the evidence at Withers’ trial did not
prove a new or diﬀerent crime. The trial record did not sup-
port an oﬀense not alleged in the superseding indictment, so
no constructive amendment occurred. The evidence the jury
heard on Withers’ state of mind was the same regardless of
the mens rea element, and it demonstrated overwhelmingly
that Withers knew—not just merely recklessly disregarded—
that his conduct caused the women to engage in prostitution.
As detailed above, each of the women charged in the four
challenged counts of the superseding indictment testiﬁed that
Withers:
      •   posted Backpage ads for them to perform commer-
          cial sex acts and arranged “dates” for them online
          and over the phone;
      •   instructed them to “upsell” additional sex acts for
          more money;
      •   transported them within and across various states
          knowing they would be performing commercial
          sex acts or prostitution;
      •   physically and emotionally abused them and
          threatened their physical safety; and
      •   controlled their phones and food and made them
          ﬁnancially dependent on him by taking 100% of the
          proceeds from the dates.
   The jury also heard from two additional witnesses,
Dillman and Mast, whose testimonies showed the extent of
Withers’ knowledge at the time he committed these crimes.
18                                                   No. 17-3448

All this evidence established that Withers engaged in inten-
tional and repeated physical and sexual abuse, threats, and
control of food, travel, and contact with others to force and
coerce the women to engage in commercial sex acts. The rec-
ord contains an enormous amount of proof of Withers’ actual
knowledge.
    We conclude the same for the prosecutor’s closing argu-
ment during which she merely repeated the court’s jury in-
structions. She neither provided the jury members with new
information to support a diﬀerent claim nor elaborated on the
“recklessly disregarded” standard to prove a lesser charge.
    Withers argues that some evidence, especially elicited on
cross-examination about his relationships with some of the
women and girls, is consistent with the lowered mens rea
standard of “recklessly disregarded.” But the trial evidence
revealed no scenario in which the jury found Withers reck-
lessly disregarded but did not know that he was using force,
threats, or coercion to cause these women to engage in com-
mercial sex acts. The only story told was of an intentional se-
ries of controlling and threatening acts, forcing these women
to prostitute themselves for his monetary gain, within Wis-
consin and in other states. See Groce, 901 F.3d at 269–70. A case
has not been made that but for the “recklessly disregarded”
mens rea element Withers would have been acquitted on these
four counts. While the jury instructions were erroneous,
Withers has not shown that they, or the prosecutor’s repeti-
tion of them, aﬀected his substantial rights and the fairness,
integrity, or public reputation of his trial. See Rosales-Mireles,
138 S. Ct. at 1906 (quoting Olano, 507 U.S. at 735).
   Twice recently this court has faced similar challenges in
sex traﬃcking cases. In United States v. Groce, the defendant
No. 17-3448                                                              19

argued the district court plainly erred by instructing the jury
it could ﬁnd he acted with reckless disregard if he “carelessly
ignored the relevant facts and circumstances.” Groce, 891 F.3d
at 268. The defendant argued “this lowered the mens rea from
criminal recklessness (which requires actual awareness of a
substantial risk and conscious disregard of it) to mere negli-
gence.” Id. According to the defendant, this error allowed the
jury to convict him of sex traﬃcking without requiring proof
of all elements. Id. at 269.
    Like here, in Groce we recognized that the instruction was
inaccurate, but that the error did not aﬀect the defendant’s
substantial rights. In Groce, the defendant could not show a
reasonable probability that but for this error the outcome of
his trial would have been diﬀerent “because overwhelming
evidence 8 demonstrated he did not merely recklessly disregard
but he knew force, threats of force, and coercion were used to
cause the victims to engage in commercial sex acts.” Id. The
defendant there, like Withers, was the one inﬂicting the abuse
that forced his victims to prostitute. Id. at 270. Based on that
strong evidence in Groce we held there was no reasonable
probability the erroneous jury instruction impacted the jury’s
deliberations or otherwise changed the outcome of the case.
Id.
   Just so, in United States v. Carson the defendant argued er-
roneous jury instructions allowed the jury to convict him on
sex traﬃcking charges under a lesser mens rea standard.
Carson, 870 F.3d at 601–02. There, the instructions contained a


    8  The record revealed the defendant’s “deliberate pattern of physical
abuse, threats, and heroin control” that “caused the victims to prostitute.”
Id. at 269.
20                                                          No. 17-3448

deﬁnition of “reckless disregard” that stated the defendant
had to be aware of “but consciously or carelessly ignore[]”
that force, threats of force, or coercion would be used to cause
the victim to engage in a commercial sex act (emphasis
added). Id. at 601. The defendant argued, and the government
conceded, that the instruction should have stated he “con-
sciously and carelessly ignore[d]” that force, threats of force,
or coercion had occurred (emphasis added). Id. Despite the
inaccurate deﬁnition of “reckless disregard,” this court in
Carson examined the record and concluded there was over-
whelming evidence9 showing the defendant’s state of mind
so the erroneous instructions did not prejudice his substantial
rights. Id. at 602–03.
    Withers’ response—that the evidence in Groce and Carson
was more incriminating than here—is unpersuasive. This case
concerned more victims, more frequent dates, and traﬃcking
farther from the women’s homes. The jury instructions here
incorrectly included language absent from the superseding
indictment. But similar to Groce and Carson, this jury was pre-
sented with overwhelming evidence of Withers’ knowledge
and more than suﬃcient facts to convict Withers of the of-
fenses charged in the four challenged counts. See Groce, 891
F.3d at 269; Carson, 870 F.3d at 601. That same prodigious

     9 The evidence showed the defendant raped, beat, threatened, and iso-

lated his victims by taking their cell phones and clothing away. Carson,
870 F.3d at 602. This conduct was in contrast to someone playing a “minor
role” in a sex trafficking scheme—“for example, one who acted as a driver
but who stuck his head in the sand about what happened to the women
after he dropped them off at a designated address.” Id. As we noted, “it is
hard to imagine how [this defendant] could carelessly disregard the cir-
cumstances of the force or coercion when he was the actor forcing and
coercing.” Id.
No. 17-3448                                                      21

proof rebuts Withers’ claim that the cumulative eﬀect of the
errors at trial denied him a fair trial. See Groce, 891 F.3d at 271.
                           III. Conclusion
    The defendant was not indicted as having “recklessly dis-
regarded” that force, threats of force, or coercion would be
used to cause his victims to engage in commercial sex acts, so
the jury instructions for Counts 1, 3, 4, and 9 should not have
included that phrase. But given the overwhelming evidence
at trial of Withers’ knowledge on this mens rea element, the
erroneous jury instructions did not impact Withers’ substan-
tial rights or otherwise prejudice his trial, so we AFFIRM.
22                                                 No. 17-3448

    EASTERBROOK, Circuit Judge, concurring. The parties’ ap-
pellate briefs debate the question whether the jury instruc-
tions on four counts constructively amended the indict-
ment—and, if they did, whether that was plain error. The
court’s opinion, which I join, resolves that debate as the par-
ties have framed it. See United States v. Sineneng-Smith, 140 S.
Ct. 1575 (2020) (enforcing the principle of party presenta-
tion). But I question whether “constructive amendment” is a
useful doctrine, and I hope that our court will ﬁnd an ap-
propriate occasion to revisit the subject.
    I do not see how jury instructions can amend an indict-
ment, constructively or otherwise. The indictment is what it
is. It cannot be amended by a jury instruction. If a jury in-
struction permits conviction on a charge other than the one
framed by the indictment, that is an error, see Stirone v. Unit-
ed States, 361 U.S. 212 (1960), but not because the indictment
has been amended. It is an error because, when the proof
does not conform to the charge, the defendant must be ac-
quitted. Immaterial variance is harmless, but material vari-
ance is forbidden.
    Discussing this simple rule in terms of “constructive
amendment” diverts attention from what matters. A “con-
structive amendment” argument proceeds in multiple steps:
ﬁrst, the proof or jury instruction is said to amend the in-
dictment; second, the defendant observes that only a grand
jury can amend an indictment lawfully; third, the defendant
contends that this forbidden judicial amendment spoils the
conviction. Why insert a legal ﬁction (the nonexistent
amendment) into a simple argument? Use Occam’s Razor
and cut out the unnecessary steps.
No. 17-3448                                                              23

    Our litigants did not invent the constructive-amendment
approach. They picked it up from judicial opinions. It has
been elaborated into a multi-factor analysis that seems sub-
tly diﬀerent from a search for variance. See, e.g., United
States v. Heon Seok Lee, 937 F.3d 797, 806–08 (7th Cir. 2019).
Why?
    Until recently the doctrine was unheard-of. It stems from
Stirone, but indirectly. The Justices stated: “The crucial ques-
tion here is whether [Stirone] was convicted of an oﬀense not
charged in the indictment.” 361 U.S. at 213. The indictment
charged interference with interstate commerce by extortion.
A producer in Pennsylvania had a contract to supply con-
crete for use in building a steel mill (also in Pennsylvania).
The indictment alleged that Stirone used his position as a
union’s leader to demand concessions from management by
threatening strikes, which would interfere with interstate
shipments of sand needed for the concrete. Come the trial,
however, the prosecution presented evidence of the mill’s
potential eﬀect on interstate commerce in steel. The Court
wrote:
   Although the trial court did not permit a formal amendment of
   the indictment, the eﬀect of what it did was the same. … [W]e
   cannot know whether the grand jury would have included in its
   indictment a charge that commerce in steel from a nonexistent
   steel mill had been interfered with. Yet because of the court’s
   admission of evidence and under its charge this might have been
   the basis upon which the trial jury convicted petitioner. If so, he
   was convicted on a charge the grand jury never made against
   him. This was fatal error.

Id. at 217, 219.
   Nine years later, the D.C. Circuit described Stirone as
ﬁnding a “variance substantial enough to amount to a con-
24                                                No. 17-3448

structive amendment of the indictment”. Gaither v. United
States, 413 F.2d 1061, 1072 (D.C. Cir. 1969). From this analogy
a judicial rumor chain began. The Third Circuit picked up
the language of “constructive amendment” in 1971. United
States v. De Cavalcante, 440 F.2d 1264, 1271 (3d Cir. 1971). It
reached this court in 1983. See United States v. Cina, 699 F.2d
853 (7th Cir. 1983). None of these decisions, or any other I
have seen, asked what sense it makes to analyze a variance
in terms of “constructive amendment.” Some decisions
attribute the “constructive amendment” business to Stirone,
but that phrase does not appear there—or in any other deci-
sion of the Supreme Court in criminal litigation.
    Today every court of appeals (including the Federal Cir-
cuit) has used the “constructive amendment” language,
which has appeared in at least 1,900 appellate opinions.
None of these decisions explains why this is an improve-
ment on the rule that the proof must conform to the indict-
ment. None appears to have noticed that the phrase “con-
structive amendment” has never been used by a single Jus-
tice in a criminal case. It does nothing but complicate what
ought to be a simple question of variance.